UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:333-129321 GOLD RESOURCE CORPORATION (Exact Name of Registrant as Specified in its Charter) Colorado 84-1473173 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 222 Milwaukee Street, Suite 301, Denver, Colorado80206 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code:(303) 320-7708 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filero Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 49,430,404 shares of common stock, par value $0.001, outstanding as of August 9, 2010. GOLD RESOURCE CORPORATION Index Page Part I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2010 (unaudited) and December31, 2009 1 Consolidated Statements of Operations for the three months ended June 30, 2010 and 2009 (unaudited) 2 Consolidated Statements of Operations for the six months ended June 30, 2010 and 2009, and for the period from inception to June 30, 2010 (unaudited) 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009, and for the period from inception to June 30, 2010 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 Part II - OTHER INFORMATION Item 1A.
